DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/928,533 has claims 1-25 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Cloud Gateway transmit traffic in a secured downstream”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 18, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over He (Pub. No. US 2013/0290548 A1) in view of Coimbatore (WO 2016/144694 A1; hereinafter Coim)
Regarding Claim 1, He a system for the management of local legacy devices, said system comprising: one or more distant cloud servers, a distant cloud server providing a plurality of cloud services; (See abstract, a method and apparatus for communication between a home gateway and a cloud server) a local cloud gateway interfacing with said local legacy devices of the property management system, (See abstract, a method and apparatus for communication between a home gateway and a cloud server) said local cloud gateway comprising:  a housing comprising a interface connector, said interface connectors being configured to physically connect one or more local legacy devices to one or more distant cloud servers; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol) communication resources configured to exchange data to and from said legacy devices using said interface connector, with said one or more distant cloud servers, using messages at an OSI layer inferior or equal to TCP/IP; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol; See ¶0040, the cloud server exchanges information with a terminal by sending software messages and receiving software messages, and the service software can be shared by different home gateways; interpreted that in order for the cloud server and terminals to exchange messages they have to have communication resources) and processing resources configured to extract one or more functional messages from data received from an interface connector, said one or more functional messages being situated at an OSI layer inferior or equal to TCP/IP; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server; interpreted the gateway extracted the message from a terminal that uses a short-distance protocol before transmitting to the server using a tcp/ip protocol) wherein the local cloud gateway is configured to initiate a secure communication channel  to communicate one or more extracted functional messages to one or more distant cloud servers; (See ¶0057, The home gateway establishes a data communication channel with the cloud server through the TCP/IP protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server; interpreted the communication channel to server is secure to communicate messages through) and wherein a message protocol service executed in a distant cloud service is configured to receive and decode said one or more extracted functional messages communicated via the secured communication channel.( See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server; interpreted that message is decoded on the server when it receives it from the gateway through a communication channel (corresponding secure channel))
However, He fails to disclose a housing comprising a plurality of interface connectors of different types, said interface connectors being configured to physically connect one or more local legacy devices to one or more distant cloud servers;
(See ¶0004, plurality of connectors is configured to encrypt data traveling from the proxy server to the plurality of cloud service providers; See ¶0022, multiple connectors 108, one for each of multiple cloud service providers 114 to which the cloud gateway 104 couples via a network 118 such as the Internet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway uses a connector to establish a link with the UE to include the gateway can have plurality of connectors to utilize. The motivation to combine is efficiently connect the terminals with the right service through the use of connectors which are associated with one of the cloud service providers (See ¶0023).
Regarding claim 2, He discloses a distant cloud server is configured to provide: a message protocol management service to handle data communications to and from said plurality of local legacy devices; (See ¶0012, the home gateway software running unit exchanges information with a terminal by sending software messages and receiving software messages; See ¶0037, the short-distance communication protocol is a Zigbee (Zigbee) protocol or a UPnP protocol, or other communication protocols that those skilled in the art can think of, and its function is to establish a connection between the home gateway and its terminals.) an orchestrator service to manage a plurality of local legacy devices or representations thereof; (Figure 4, See ¶0065, The home gateway software running unit 41 is configured to run service software of the home gateway, and specifically configured to send a first software message to the home gateway through the data communication channel so that the home gateway forwards the first software message to a first terminal to which the first software message is directed, and receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server.) wherein a local legacy device amongst a plurality is identified by an orchestrator service executed in a distant server. (See ¶0040, cloud server and are used as storage and running spaces of various service software, and then the data required in the process of executing home services is transmitted through the data communication channel between the cloud server and the home gateway; Figure 4, See ¶0065, The home gateway software running unit 41 is configured to run service software of the home gateway, and specifically configured to send a first software message to the home gateway through the data communication channel so that the home gateway forwards the first software message to a first terminal to which the first software message is directed, and receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server.)
Regarding claim 3, He discloses the identified legacy device is configured to communicate directly to the orchestrator service using low level protocols. (See ¶0037, the short-distance communication protocol is a Zigbee (Zigbee) protocol or a UPnP protocol, or other communication protocols that those skilled in the art can think of, and its function is to establish a connection between the home gateway and its terminals.)
Regarding claim 4, He discloses a message protocol service executed in a distant cloud server is configured to encode (Abstract, The cloud server establishes a data communication channel with the home gateway through a TCP/IP protocol; See ¶0040, the cloud server exchanges information with a terminal by sending software messages and receiving software messages, and the service software can be shared by different home gateways; interpreted that the messages are formed at the network layer, packets are encoded into bits, then passed down to the other layers) and communicate one or more functional messages to the local cloud gateway; See ¶0040, the cloud server exchanges information with a terminal by sending software messages and receiving software messages, and the service software can be shared by different home gateways)
Regarding claim 5, He discloses one or more distant cloud servers are configured to process the one or more functional messages received from local legacy devices. (See ¶0037, is to establish a connection between the home gateway and its terminals; See ¶0060, sends a second software message to the cloud server, where the second software message is sent by a second terminal to the home gateway.)
Regarding claim 7, He discloses a local cloud gateway is associated with a corresponding distant cloud gateway, or twin, hosted in a distant cloud server. (Figure 4, See ¶0064, a cloud server, including a home gateway software running unit 41, a software managing unit 42, and service software 43; See ¶0065, the software managing unit 42 is configured to establish a data communication channel with the home gateway through the TCP/IP protocol when the home gateway software running unit 41 works in the started state.)
Regarding claim 18, He discloses a computer implemented method in a client device for accessing cloud-hosted services, comprising the steps of: connecting one or more local legacy devices to one or more interface connectors of different types of a local cloud gateway; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol) extracting one or more functional messages from data received from an interface connector; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server; interpreted the gateway extracted the message from a terminal that uses a short-distance protocol before transmitting to the server using a tcp/ip protocol) and communicating one or more functional messages to one or more distant servers. (See ¶0057, The home gateway establishes a data communication channel with the cloud server through the TCP/IP protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server)
However, He fails to disclose receiving data from said plurality of interface connectors of different types;
Coim discloses receiving data from said plurality of interface connectors of different types; (See ¶0031, encryption/decryption as practiced at the connectors 108) to modify the data. The data is intercepted by connectors 108. One connector per cloud service provider 114 in the gateway intercepts the data migration and enforces the encryption/decryption/access control rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway uses a connector to establish a link with the UE to include the gateway can have plurality of connectors to utilize. The motivation to combine is efficiently connect the terminals with the right service through the use of connectors which are associated with one of the cloud service providers (See ¶0023).
Regarding claim 22, He fails to disclose communications are encrypted.
Coim discloses communications are encrypted. (See ¶0021, ¶0023, The connectors encrypt and decrypt data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway uses a connector to establish a link with the UE to include the gateway can have plurality of connectors to utilize. The motivation to combine is efficiently connect the 
Regarding claim 25, He discloses a non-transitory computer-readable medium storing instructions executable by a computer to: (See ¶0107, The program may be stored in a computer readable storage medium. When the program is run, the processes of the method in the embodiments of the present invention are performed. The storage medium may be a magnetic disk, an optical disk, a read-only memory (Read-Only Memory, ROM), or a random access memory (Random Access Memory, RAM)) connecting one or more local legacy devices to one or more interface connectors of different types of a local cloud gateway; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol) extracting one or more functional messages from data received from an interface connector; (See ¶0036, The cloud server establishes a data communication channel with the home gateway through the TCP/IP protocol, where a terminal is connected to the home gateway through a short-distance communication protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server; interpreted the gateway extracted the message from a terminal that uses a short-distance protocol before transmitting to the server using a tcp/ip protocol) and communicating one or more functional messages to one or more distant servers. (See ¶0057, The home gateway establishes a data communication channel with the cloud server through the TCP/IP protocol; See ¶0065, receive a second software message from the home gateway through the data communication channel, where the second short-distance communication message is sent by a second terminal to the home gateway and forwarded by the home gateway to the cloud server)

Coim discloses receiving data from said plurality of interface connectors of different types; (See ¶0031, encryption/decryption as practiced at the connectors 108) to modify the data. The data is intercepted by connectors 108. One connector per cloud service provider 114 in the gateway intercepts the data migration and enforces the encryption/decryption/access control rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway uses a connector to establish a link with the UE to include the gateway can have plurality of connectors to utilize. The motivation to combine is efficiently connect the terminals with the right service through the use of connectors which are associated with one of the cloud service providers (See ¶0023).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over He in view Coim and, further in view of Sharma et al. (Pub. No. US 2013/0179461 A1; hereinafter Sharma).
Regarding claim 6, He in view of Coim fails to disclose one or more distant cloud servers are manageable via an administration interface accessible by Internet.
Sharma discloses disclose one or more distant cloud servers are manageable via an administration interface accessible by Internet. (Figure 2, shows client 201 needs to connect through a computer network in order to monitor the server 204; See ¶0047, executed on computer 301 (e.g., as shown as computer 101 in FIG. 1 or workstation 201 in FIG. 2) of the database administrator in order to proactively monitor assigned database servers 302-304; See ¶0081, the graphical user interface is configured and loaded onto the desktop of the DB administrator)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Coim to include server is management by a administration interface. The motivation to combine is by viewing the health .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Coim and, further in view of Frailong et al. (Patent No. US 6,230,194 B1; hereinafter Frailong).
He in view of Coim fails to disclose the local cloud gateway housing is expandable by the addition of a module comprising an interface connector of a different type.
Frailong discloses the local cloud gateway housing is expandable by the addition of a module comprising an interface connector of a different type. (Col. 6 Lines 20-25, Expansion interface 320 provides physical and logical lines which allow for the installation of industry standard expansion cards to expand the functionality of the gateway interface device 208. Such expansion functions could include additional memory capacity or an alternate network interface means)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Coim to include expending the interface on the gateway. The motivation to combine is an efficient mechanism for initially configuring, upgrading, or reconfiguring the gateway interface device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Coim and, further in view of Dumitru et al. (Pub. No. US 2005/0171950 A1; hereinafter Dumitru).
Regarding claim 11, He in view of Coim fails to disclose a web server configured to serve at least one web page displaying the respective operational status of the requested services or wherein the different statuses of the services are displayable on a webpage retrieved from the network.
	Dumitru discloses a web server configured to serve at least one web page displaying the respective operational status of the requested services or wherein the different statuses of the services are displayable on a webpage retrieved from the network. (See ¶0013, The request may be a request for a web page, and the unique identifier value may be a unique page identifier value. If so, the received request may be processed by creating the requested web page only after the internal state of the application is set based on the application status information of the identified application status entry;
See ¶0035, particular application status snapshot, all other application status snapshots stored after the particular application status snapshot must be retrieved before the particular application status snapshot may be retrieve)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Coim to include the displaying the web services status. The motivation to combine is storing application status information within the web application on the web server instead of transferring the application status information with the web page to the web browser may help to minimize the amount of bandwidth needed for the transmission (See ¶0019).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Coim and, further in view of Gollu (Pub. No. US 2017/0022015 A1).
Regarding claim 15, He in view of Coim fails to disclose comprising one or more local actuators. 
Gollu disclose comprising one or more local actuators. (See ¶0044, A sensor/actuator gateway that can interact with the native sensors and actuators on the asset and also bi-directionally communicate with the IoV equipment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Coim to include gateway has one or more actuators. The motivation to combine as the transmission range is reduced the power consumption for communication is reduced as well (See ¶0037).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Coim and, further in view of Lin et al. (CN203734848U; published on July 23, 2014; hereinafter Lin).

Lin discloses interface connectors comprising at least one serial RS232 connector. (Abstract, Things gateway comprising a data acquisition module, a protocol conversion module, an input module, a display module, a main control module, a first RS232 interface, a second RS232 interface)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Coim to include a connector on the gateway would be RS232. The motivation to combine is the Internet of Things gateway is advantageous in that the data acquisition function is provided, and the gateway can be connected with various elevator control systems to acquire the operation parameters of the elevator (Abstract).
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Coim and, further in view of Mehta (Pub. No. US 2013/0332208 A1).
Regarding claim 17, He in view of Coim fails to disclose local legacy devices are associated with a property management system, used in one or more of an hotel, motel, resort, hospital, apartment/townhouse complex, restaurant, retirement center, cruise ship, bus, airline, shopping center, passenger train, or casino.
Mehta discloses local legacy devices (See ¶0033, Cloud computing resources 220 can support connections from a variety of different electronic devices, such as servers; desktop computers; mobile computers; handheld communications devices, e.g., mobile phones, smart phones, tablets; set top boxes; network-enabled hard drives; and/or any other network-enabled computing devices) are associated with a property management system, (See ¶0043, system 300 includes restaurant 310. While only one restaurant is shown in this figure, system 300 can include a plurality of restaurants similar to restaurant 310) used in one or more of an hotel, motel, resort, hospital, apartment/townhouse complex, restaurant, retirement center, cruise ship, bus, airline, shopping center, passenger train, or casino. (See ¶0043, system 300 includes restaurant 310. While only one restaurant is shown in this figure, system 300 can include a plurality of restaurants similar to restaurant 310)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by He in view of Coim to include the legacy devices are associated with the restaurant system. The motivation to combine the restaurant can efficiently provide services to customers. Customers not presently in the restaurant can communicate with the restaurant to view menus, place orders, or get a reservation via the service network (See ¶0042).
Regarding claim 24, He in view of Coim fails to disclose receiving data from one or more cloud servers, said data comprising executable instructions; and executing said executable instructions on said one or more local legacy devices.
Mehta discloses receiving data from one or more cloud servers, said data comprising executable instructions; (See ¶0067, Process 800 begins with the server broadcasting menu availability at 810. The broadcast can inform nearby client devices that the restaurant associated with the server has wireless services available. The broadcast can be limited to a range associated with the server. After receiving the broadcast, the client can transmit a menu request to the server at 815) and executing said executable instructions on said one or more local legacy devices. (See ¶0057, ¶0067, Process 800 begins with the server broadcasting menu availability at 810. The broadcast can inform nearby client devices that the restaurant associated with the server has wireless services available. The broadcast can be limited to a range associated with the server. After receiving the broadcast, the client can transmit a menu request to the server at 815. The menu request can optionally include a client profile, client attributes, or other information associated with the client device. In one example, a client ID or other identifier can be transmitted along with the menu request to allow the server to identify the client based on the client ID.)
.
Allowable Subject Matter
Claims 8, 10,12-14, 19-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nayak et al. (Pub. No. US 2019/0140926 A1)- Public cloud servers may be configured to provide levels of performance, security, and control similar to those of a dedicated server. Instead of being hosted on physical hardware that is solely dedicated to a user, public cloud servers reside on a shared “virtualized” environment that is managed by a public cloud hosting provider. In essence, clients of a public cloud hosting provider are renting virtual server space rather than renting or purchasing physical servers. Oftentimes, public cloud hosting providers are paid for by the hour, depending on the capacity required at any particular time.
	Lawson et al. (Pub. No. US 2013/0212214 A1)- he cloud gateway collects data from one or more industrial controllers, meters, sensors, or other devices comprising an industrial automation system. The cloud gateway optionally performs additional transformations on the data to add context, summarize, filter, reformat, and/or encrypt the data. The cloud gateway then sends data to a cloud platform for use 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472